 1     Leib M. Lerner (CA State Bar No. 227323)
       Anthony L. Greene (CA State Bar No. 302044)
 2     Alina A. Ananian (CA State Bar No. 322905)
       ALSTON & BIRD LLP
 3     333 S. Hope Street, 16th Floor
 4     Los Angeles, CA 90071
       Telephone: (213) 576-1000
 5     Facsimile: (213) 576-1100
       Email: leib.lerner@alston.com
 6     Email: anthony.greene@alston.com
       Email: alina.ananian@alston.com
 7
       Attorneys for Debtor XTAL Inc.
 8
 9
                                UNITED STATES BANKRUPTCY COURT
10
                                NORTHERN DISTRICT OF CALIFORNIA
11
                                         SAN JOSE DIVISION
12
13
       In re:                                        Bankruptcy Case No.: 18-52770-MEH
14
                   XTAL Inc.,                        Chapter 11
15
                            Debtor                   DEBTOR’S MOTION TO APPROVE
16                                                   SETTLEMENT AGREEMENT WITH
                                                     ASML US, LLC PURSUANT TO FED. R.
17                                                   BANKR. PROC. 9019
18                                                   Hearing
                                                     Date: April 18, 2019
19                                                   Time: 10:30 a.m.
                                                     Place: Courtroom 3020
20                                                          280 S 1st Street
                                                            San Jose, CA 95113
21
22
23
24
25
26
27
28
     Case: 18-52770   Doc# 136  Filed:
                             MOTION TO03/28/19  Entered: 03/28/19
                                       APPROVE SETTLEMENT         14:47:52
                                                           AGREEMENT             Page 1 of
                                            6
 1               Debtor and debtor-in-possession XTAL Inc. (the “Debtor” or “XTAL”), hereby moves the

 2     Court for an order approving a settlement agreement between the Debtor, on the one hand, and ASML

 3     US, LLC f/k/a ASML US, Inc. (“ASML”), on the other hand, pursuant to Federal Rule of Bankruptcy

 4     Procedure 9019 (the “Motion”), and respectfully represents as follows:

 5                                               BACKGROUND

 6       A.      Commencement of Bankruptcy Case

 7               The Debtor filed a voluntary Chapter 11 case in the United States Bankruptcy Court for the

 8     Northern District of California on December 17, 2018 (the “Petition Date”). The case was assigned
 9     to the Honorable M. Elaine Hammond, and bears case number 18-52770 (the “Bankruptcy Case”).

10     No trustee has been appointed, and the Debtor remains a debtor-in-possession.

11       B.      The State Court Case

12               On May 11, 2016 ASML filed suit against XTAL in Santa Clara Superior Court as Case

13     Number 16-CV-295051 (the “State Court Action”). On the same day, ASML initiated an arbitration

14     proceeding against two key XTAL employees, Huayu Liu and Song Lan, before the American

15     Arbitration Association styled ASML US, Inc. v. Hua-yu Liu and Song Lan, AAA Ref. No. 01-16-

16     0001-7373 (Arbitrator William A. Quinby) (the “Arbitration”). XTAL filed a cross-complaint in the

17     State Court Action, and the respondents in the Arbitration filed counter-claims against ASML. See

18     Declaration of Jiangwei Li, filed concurrently herewith (the Li Declaration”), ¶3.

19               The state court case came on regularly for trial on October 22, 2018 in Department 8 of the

20     Santa Clara Superior Court, the Honorable Sunil R. Kulkarni presiding. A verdict was issued on

21     November 28, 2018, with the jury finding in favor of ASML on all of its causes of action (the “Jury

22     Verdict”). On December 17, 2018, before a second phase of trial on punitive damages was set to

23     occur, XTAL filed the Bankruptcy Case. In its bankruptcy schedules filed on January 7, 2019, the

24     Debtor scheduled ASML with a contingent, unliquidated and disputed claim in the amount of

25     $845,114,000. ASML sought relief from the automatic stay, and XTAL removed the action to the

26     Bankruptcy Court as adversary proceeding number 19-05002.            Thereafter, ASML successfully

27     obtained an order from the Bankruptcy Court remanding the State Court Action back to state court,

28     and granting stay relief for the State Court Action to proceed to judgment, with any enforcement
                                                          2
     Case: 18-52770         Doc# 136  Filed:
                                   MOTION TO03/28/19  Entered: 03/28/19
                                             APPROVE SETTLEMENT         14:47:52
                                                                 AGREEMENT                  Page 2 of
       2592.001/1386771.1                         6
 1     retained solely by the Bankruptcy Court. Li Declaration, ¶4.

 2               Additionally, during the pendency of the Superior Court Action, there were a series of appeals

 3     and cross-appeals filed in the California Court of Appeals, Appellate case number H044654 and case

 4     number H044779. Li Declaration, ¶5.

 5               After stay relief was granted, a Phase II evidentiary hearing was set for the state court to

 6     determine the amount of any judgment, including compensatory and punitive damages, and to rule on

 7     ASML’s request for a permanent injunction. Li Declaration, ¶6.

 8               Debtor vigorously opposed the State Court Action and continues to deny any liability and
 9     contends that ASML is not entitled to any relief. Absent this settlement, presented more fully below,

10     if a final judgment would be entered, Debtor intended to (and, if the settlement is not approved, will)

11     appeal that judgment and move for remittitur and a new trial, all of which would work to depleat the

12     estate’s limited assets. Li Declaration, ¶7.

13               In the Bankrutpcy Case, the Debtor has sought to sell its scheduled Patents and xMO_rel

14     software, and there is a risk that the outcome of the Phase II hearing may impede the sale of those

15     assets without further litigation in the Bankruptcy Case. Li Declaration, ¶8.

16               While preparing for the Phase II hearing, the parties engaged in multiple in-person and

17     telephonic settlement conferences, ultimately reaching the Settlement Agreement. The Settlement

18     Agreement includes resolution of the State Court Action, the appeals, the Arbitration, the disposition

19     of the Debtor’s scheduled patents and xMO_Rel software, and various releases, and incorporates a

20     draft plan of reorganization which will result in a small distribution to non-ASML unsecured creditors

21     and a carve out by ASML from its entitlements to permit certain remaining employees to work for a

22     non-competing reorganized debtor. The Debtor believes that the settlement is fair and reasonable, and

23     in the best interest of the Debtor, its estate and all parties in interest. A true and correct copy of the

24     Settlement Agreement with all exhibits, including the draft Plan, is attached as Exhibit 1 to the Li

25     Declaration filed concurrently hereto. Li Declaration, ¶9.

26          C. The Settlement

27               The key terms of the Settlement Agreement are as follows:

28                         Resolution of the State Court Action, Arbitration and appeals.
                                                               3
     Case: 18-52770           Doc# 136  Filed:
                                     MOTION TO03/28/19  Entered: 03/28/19
                                               APPROVE SETTLEMENT         14:47:52
                                                                   AGREEMENT                 Page 3 of
       2592.001/1386771.1                           6
 1                         Resolution of the Bankruptcy Case through a Plan of reorganization supported by

 2                          ASML.

 3                         Judgment entered in the State Court Action with a stipulated allowed claim for ASML

 4                          in the Bankruptcy Case of $224,330,000.

 5                         Injunction entered in the State Court Action that includes a 3-year non-compete

 6                          requirement for the reorganized Debtor.

 7                         Minimum $50,000 to non-ASML unsecured creditors through the supported Plan.

 8                         Minimum $75,000 in cash to ASML.
 9                         Transfer to ASML of the Debtor’s scheduled Patents and the xMO_rel software, on an

10                          “as is, whereas” basis.

11               Li Declaration, ¶10.

12
                                                       ARGUMENT
13
         A.      The Bankruptcy Code Favors Settlement
14
                 Compromises in bankruptcy may be implemented pursuant to a motion for approval. See Fed.
15
       R. Bankr. P. 9019. It is well established that bankruptcy courts favor compromises. See In re Lee
16
       Way Holding Co., 120 B.R. 881, 891 (Bankr. S.D. Ohio 1990). “The purpose of a compromise
17
       agreement is to allow the trustee and the creditors to avoid the expenses and burdens associated with
18
       litigating sharply contested and dubious claims.” Martin v. Kane (In re A & C Properties), 784 F.2d
19
       1377, 1380-81 (9th Cir. 1986), cert. denied, Martin v. Robinson, 479 U.S. 854 (1986). This Court does
20
       not need to conduct an exhaustive investigation into the validity of the merits of the claims that the
21
       parties seek to compromise. See United States v. Alaska Nat’l Bank (In re Walsh Const., Inc.), 669
22
       F.2d 1325, 1328 (9th Cir. 1982). Rather, this Court need only determine that the outcome of litigation
23
       concerning the claims the parties hold against each other is open to reasonable doubt. See Walsh
24
       Const., Inc., 669 F.2d at 1328-29. Even if faced with objections, a bankruptcy court may still approve
25
       a settlement if it is in the best interests of the bankruptcy estate and creditors. See A&C Prop., 784
26
       F.2d at 1382.
27
                 When considering a motion to compromise, the Court should give substantial weight to the
28
                                                              4
     Case: 18-52770           Doc# 136  Filed:
                                     MOTION TO03/28/19  Entered: 03/28/19
                                               APPROVE SETTLEMENT         14:47:52
                                                                   AGREEMENT                 Page 4 of
       2592.001/1386771.1                           6
 1     [debtor’s] views as to the merits of the compromise and settlement. See, e.g., Blair, 538 F.2d at 851;

 2     Vaughn v. Drexel Burnham Lambert Group, Inc., 134 B.R. at 496. Moreover, a compromise should

 3     be approved if it falls above the “lowest point in the range of reasonableness.” Cofoss v. Rodman (In

 4     re W.T. Grant Co.), 699 F.2d 599, 608 (2nd Cir.), cert. denied, 464 U.S. 822 (1983), quoting Newman

 5     v. Stein, 464 F.2d 689, 693 (2nd Cir. 1972), cert. denied sub nom. Benson v. Newman, 409 U.S. 1039

 6     (1972).

 7               The Ninth Circuit Court of Appeals has recognized that bankruptcy courts have wide discretion

 8     in approving compromise agreements. See A & C Prop., 784 F.2d at 1380-81. In approving a
 9     compromise, a bankruptcy court must find that the compromise is fair and equitable. See id. at 1381;

10     see also Allen v. Rainsdon (In re Allen), 656 Fed.Appx. 291, 292 (9th Cir. 2016) (concluding that a

11     bankruptcy court may approve a settlement it deems “fair and equitable”). The Ninth Circuit has

12     identified four factors that a bankruptcy court should consider in determining whether a proposed

13     settlement agreement is fair and equitable:

14               (a) the probability of success in the litigation; (b) the difficulties, if any, to be

15               encountered in the matter of collection; (c) the complexity of the litigation involved,

16               and the expense, inconvenience and delay necessarily attending it; [and] (d) the

17               paramount interest of the creditors and a proper deference to their reasonable views in

18               the premises.

19               Id. (quoting Lambert v. Flight Transp. Corp. (In re Flight Transp. Corp. Sec. Litig.), 730 F.2d

20     1128, 1135 (8th Cir. 1984), cert. denied, 469 U.S. 1207 (1985)); Woodson v. Fireman’s Fund Ins. Co.

21     (In re Woodson), 839 F. 2d 610, 620 (9th Cir. 1988).

22
23
24
25
26
27
28
                                                            5
     Case: 18-52770         Doc# 136  Filed:
                                   MOTION TO03/28/19  Entered: 03/28/19
                                             APPROVE SETTLEMENT         14:47:52
                                                                 AGREEMENT                   Page 5 of
       2592.001/1386771.1                         6
 1       B.      The Settlement Agreement is in the Debtor’s, Estate’s and Creditors’ Best Interests

 2               The Settlement Agreement is in the Debtor’s, estate’s and creditors’ best interests. It resolves

 3     litigation, simplifies the claims that Debtor needs to address in its Plan, facilitates disposition of estate

 4     assets, guarantees a distribution to non-ASML unsecured creditors, and forms the basis of a Plan of

 5     reorganization supported by the Debtor’s largest creditor, ASML. The Settlement Agreement will end

 6     years of litigation, streamline the Bankruptcy Case and benefit the Debtor, its estate, and all parties in

 7     interest. Li Declaration, ¶11.

 8                                                  CONCLUSION
 9               For the reasons set forth above, the Debtor respectfully requests that the Court approve the

10     Settlement Agreement pursuant to FRBP 9019.

11
12
13
14     DATED: March 28, 2019                 ALSTON & BIRD LLP

15
                                             By: Leib M. Lerner
16                                                                 Leib M. Lerner
                                             Attorneys for Debtor XTAL Inc.
17
18
19
20
21
22
23
24
25
26
27
28
                                                            6
     Case: 18-52770         Doc# 136  Filed:
                                   MOTION TO03/28/19  Entered: 03/28/19
                                             APPROVE SETTLEMENT         14:47:52
                                                                 AGREEMENT                      Page 6 of
       2592.001/1386771.1                         6
